Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation application of U.S. Application Ser. No. 15/806,964 (published as U.S. Pub. No. 2018/0065961), filed November 8, 2017, which is hereby incorporated by reference as if set forth in its entirety. U.S. Application Ser. No. 15/806,964 is a continuation of U.S. application Ser. No. 14/957,097 (issued as U.S. Pat. No. 9,840,502 B2), filed December 2, 2015, which is hereby incorporated by reference as if set forth in its entirety. U.S. application Ser. No. 14/957,097 is a divisional application of U.S. application Ser. No. 14/228,132 (issued as U.S. Pat. No. 9,238,649 B2), filed March 27, 2014, which is hereby incorporated by reference as if set forth in its entirety. U.S. application Ser. No. 14/228,132 is a continuation application of U.S. application Ser. No. 13/301,257 (issued as U.S. Pat. No. 8,722,657 B2), filed November 21, 2011, which is hereby incorporated by reference as if set forth in its entirety. U.S. application Ser. No. 13/301,257 claims the benefit of U.S. provisional application Ser. No. 61/416,656, filed November 23, 2010. The effective date is 11/23/2010. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 has been considered by the examiner.


Claim Summary
Claims 1 and 2 are pending and under examination. 

Action Summary
Claims 1 and 2 rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Bruncko et al. (US2010/0305122 A1) as evidenced by Huang (US7,625,911 B2) are withdrawn in light of Applicant’s remark that Brumcko et al. reference does not provide enough information to support a conclusion that the white solid of ABT-199 (claimed compound) taught is amorphous. 
Claims 1 and 2 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-38 of co-pending Application No. 17/003,407 (reference application) are maintained. 

Response to Amendment
The Declaration by Jerry Atwood under 37 CFR 1.132 filed on 12/23/2020 is sufficient to overcome the rejection of claims 1 and 2.

New rejection necessitated by the filing of the IDS dated 12/23/2020
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the nature of the invention, (2) the relative skill of those in the art, (3) the breadth of the claims, (4) the amount or direction or guidance presented, (5) the presence or absence of 
Although the quantity of experimentation alone is not dispositive in a determination of 
whether the required experimentation is undue, this factor does play a central role.  For example, a very limited quantity of experimentation may be undue in a fledgling art that is unpredictable where no guidance or working examples are provided in the specification and prior art, whereas the same amount of experimentation may not be undue when viewed in light of some guidance or a working example or the experimentation required is in a predictable established art.  Conversely, a large quantity of experimentation would require a correspondingly greater quantum of guidance, predictability and skill in the art to overcome classification as undue experimentation.  In Wands, the determination that undue experimentation was not required to make the claimed invention was based primarily on the nature of the art, and the probability that the required experimentation would result in successfully obtaining the claimed invention.  (Wands, 8 USPQ2d 1406)  Thus, a combination of factors which, when viewed together, would provide an artisan of ordinary skill in the art with an expectation of successfully obtaining the claimed invention with additional experimentation would preclude the classification of that experimentation as undue.  A combination of Wands factors, which provide a very low likelihood of successfully obtaining the claimed invention with additional experimentation, however, would render the additional experimentation undue.  
The nature of the invention
The claims are drawn to an amorphous solid 4-(4-{ [2-(4-chlorophenyl)-4,4-dimethylcyclohex-1- en-1-yl ]methyl }pi perazi n-1-yl)-N-({ 3 -nitro-4-[(tetrahydro-2H-pyran-4-
Level of skill in the art
The level of skill in the art is deemed to be high, generally that of a PhD or MD in formulation chemistry or solid state chemistry. 
The breadth of the claims
Applicants broadly claim any amorphous solid form of compound 1.
Guidance in the specification and Working Examples
The specification teaches that following synthesis of Compound 1, as described herein, the product may be recovered as a powder in an amorphous state. An amorphous form of Compound 1 may not be well suited for use as an active pharmaceutical ingredient (API) for various types of downstream formulations. More particularly, an amorphous form of Compound 1 can be difficult and therefore expensive to purify and can present process control problems. See [0023]. The instant specification also provides a series of novel salts and crystalline forms of Compound 1 suitable for use as API in a wide variety of formulation types, including those where the API is present in particulate form together with excipients, for example in orally deliverable tablets or capsules. The salts and crystalline forms of Compound 1 may also be useful where the crystalline form is converted to a non-crystalline form (e.g., solution or5 amorphous form) when formulated. Also included are ways to prepare the salts and crystalline forms of Compound 1. Salt and crystalline forms of Compound 1 can be used to modulate and/or improve the physicochemical properties of the API, including solid state 
Quantity of experimentation

The unpredictability of the art and the state of the prior art 
The only reference that teaches compound 1, aka ABT-199 can form an amorphous solid is Bohsen et al., European Journal of Pharmaceutical Sciences, Volume 154, 1 November 2020, pages 1-10. Moreover, Bohsen et al. teaches the aqueous dispersions of three different amorphous solid dispersion (ASD) formulations of the poorly soluble ABT-199 (Venetoclax) 

    PNG
    media_image1.png
    374
    884
    media_image1.png
    Greyscale
were investigated for spontaneously forming particles and supramolecular associates (micelles). Despite the fact, that all three formulations showed decent dispersion-/dissolution-behavior with almost the complete drug content rapidly dispersed, substantial differences were identified between two of the formulations and the third one: ABT-199/12 and ABT-199/20 showed pronounced precipitation of the drug in form of (amorphous) micrometer particles (glass-liquid phase separation) and only a marginal fraction of the drug was found in the submicron-fraction, see Abstract and Table 1. Bohsen et al. teaches the ASDs (amorphous solid dispersion) with 12% and 20% of ABT-199 were prepared by hot melt extrusion (HME), while the spray drying technique was used to produce the formulation with 40% ABT-199. Bench-top centrifugation Billinge et al. (WO2010/141063A1) cited in the IDS dated 12/23/2020 teaches the fact that the possibility of administering drugs in non-crystalline forms, such as amorphous or nanocrystalline forms is attractive in cases where the crystalline forms are highly insoluble, but the amorphous or nanocrystalline forms have greater stability. However, the very fact that the amorphous or nanocrystalline forms are readily soluble also means that they are less stable. They may crystallize into the stable form during manufacturing, packaging, distribution, or storage of the drugs. This change is a major concern of the pharmaceutical industry because it has considerable formulations and therapeutic implications, see para [0005]. Grohganz et al. J Drug Del. Sci. Tech. 23 (4) 403-408, 2013 teaches the advantages of an amorphous drug form are to reach a higher solubility, create a supersaturated solution and effectively reach a higher bioavailability compared to its crystalline counterpart, due to the absence of a crystal lattice. In reality however, the expected behavior is often difficult to observe [2], due to difficulties in determining the solubility of amorphous materials under true equilibrium conditions. When introducing an amorphous compound into an aqueous environment, there is an increased probability of recrystallisation, either directly from the amorphous material or through crystalline precipitation rom the supersaturated solution, see page 403, left col, third parea. Moreover, Grohganz et al. teaches the physical stability and especially, the prediction thereof, is to date still an area of increased research as currently no method exists, to predict a priori the stability of an amorphous compound, see page 403, right col, first para. Grohganz et al. also teaches despite past research, the Bauer, Pharmaceutical solids--the amorphous phase." Journal of Validation Technology, vol. 15, no. 3, 2009, Accessed 13 Jan. 2021 teaches the amorphous state has been the subject of extensive research in the pharmaceutical field with the apparently opposing conclusions that it is a gift to the formulator and that it is the root of all evil, see last para. In light of the unpredictability in the art, the artisan would have required sufficient direction as to how to make the presently claimed  solid amorphous compound 1 and accurately identified said amorphous compound 1 without requiring an undue level of experimentation such that the artisan would have been imbued with at least a reasonable expectation of success.  Applicant has not addressed, through experimental results or working examples, how the claimed compound 1 can be made into solid amorphous. 
 Further, it is noted that, while the lack of a working embodiment cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter, in light of the unpredictable nature of the chemical and pharmaceutical arts and the limited direction that Applicant has presented, 
As stated in MPEP §2164.04[R-1], “Doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation.  In the absence of this information, the specification fails to provide adequate guidance and/or direction to one of skill in the art at the time of the invention that would have enabled such a person to practice the instantly claimed invention without having to resort to undue experimentation to determine how, in fact, one would achieve the instantly disclosed therapeutic objective(s).
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the prior art and Applicant's disclosure and remarks that experimentation in this particular art is not at all uncommon, but that the experimentation required in order to practice the full scope of the invention would be undue.  Please reference In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976), which states, "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” (emphasis added)  Accordingly, in the absence of any adequate disclosure, direction or guidance as to how one would go about using the instantly claimed solid amorphous compound 1  with a reasonable expectation, it remains that the pharmaceutical, chemical and medical arts are notoriously complex such that methods of making compound in amorphous state would have been sufficiently unpredictable to warrant the need for undue experimentation to actually practice the full scope of the invention as instantly claimed.
.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 remain provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-38 of co-pending Application No. 17/003,407 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the co-pending application teaches a solid dispersion comprising in essentially non-crystalline, a compound of the formula (I), wherein the compound of the 
The copending claims anticipate the instant claims.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant requests the double patenting to be held in abeyance until the double patenting rejection is the sole rejection remaining in this application and unless the copending application matures into a patent. In response, the Examiner 


Conclusion
	No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/23/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JEAN P CORNET/Primary Examiner, Art Unit 1628